Case 1:20-cv-22244-JEM . Document 1-2. Entered on FLSD Docket 05/29/2020 Page 1 of 1

EXHIBIT A

AFFIDAVIT OF BREON LESTER

STATE OF FLORIDA
COUNTY OF MIAMI-DADE

BEFORE ME, the undersigned authority, personally appeared Breon Lester, who first being duly sworm,

deposes and states the following:

1)
2)
3)

4)

5)

6)

7)

8)

9)

I am over the age of 18, sui juris, have personal knowledge of the matters contained herein and am
otherwise competent to provide this affidavit.

I was present at 1406 NW Second Avenue, Apartment 4, Florida City, Florida on May 30, 2018 when
Juvon Simon was shot to death.

I was within the apartment unit when I saw Juvon Simon, who is personally known to me, come through
the front door and attempt to close it behind him. Mr. Simon was unarmed.

As Juvon Simon was attempting to secure the door, someone else was pulling on the door from the other
side. I did not hear “police” or “stop” or anything spoken from the other side of the door. Afier struggling
to close it, two shots were fired from outside the door, through the door, which struck Juvon Simon.

After the shooting, I ran in fear upstairs with James Villanueva, a friend of mine who was also in the
apartment, and could hear Officer Frantz Hardy in the apartment talking with another Florida City police
officer (“Officer 2”) who I recognize, but whose name is unknown to me.

Officer 2 came upstairs, handcuffed me, and James and | were walked past Juvon Simon, who was
bleeding out onto the floor and appeared to be having what looked like a seizure. I did not observe any
officer render Juvon Simon aid.

Officer 2 sat me down on the ground outside the door that had just been fired through.

Less than a minute or two later, 1 saw Officer Hardy run out of the apartment towards his unmarked police
SUV, retrieve a small bag, and run back inside the apartment by himself. -

Officer Hardy closed the door behind him. No one other than Off icer Hardy and Juvon Simon were in the
apartment at that point.

10) Shortly after Hardy went into the apartment by himself, he came out holding a gun.
11) Any allegation that Officer Hardy was the only police officer upon the property at the time of the shooting

is false, as there was at least one other officer present at the time of the shooting and immediately
afterward.

12) I did not type this affidavit, but I have read it, and it is based on only truthful information that I relayed to

the attorneys representing Juvon Simon.

END OF AFFIDAVIT

feoliler

Breon Lester

The foregoing instrament was sworn to and subscribed before me this _! IY day of May, 2019, by Breon Lester,
whois personally known_to me, or who produced the following identification:

EDT yp DID 44 el

Id

téfication produced

 

Notary Publié of the State of Florida
My commission expires:

Place notary seal here:

    
 
    

    
  
  
  
 
 

ou a Mt

: ie, NORYDA co, LOPEZ
re Notary Public - State of Florida i
x a Cumission # FF 912559 f

¥ Comm, Expires
a Aug 24, 2019p
matod thvough Nationa! Notary Assn B

i

a
pitta, fl

    
  
 
